Citation Nr: 1132287	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO. 04-07 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether the character of the appellant's discharge from service in June 1984 is a bar to the payment of Department of Veterans Affairs (VA) benefits.

2. Whether the character of the appellant's discharge from service in June 1988 is a bar to the payment of VA benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The appellant had active military service from May 1981 to June 1984 and from May 1985 to June 1988. His first period of service ended with an other than honorable discharge. His second period of service ended with the issuance of a bad conduct discharge pursuant to a special court martial conviction.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an administrative decision dated in January 1997, by which the VA Regional Office (RO) found that the appellant's other than honorable discharge in June 1984 was the result of his willful and persistent misconduct, which therefore barred him from receipt of VA benefits; and on appeal from a February 2003 RO decision by which the RO denied the appellant's claim for VA benefits based on the characterization of his discharge from service for the period from May 1985 to June 1988. 

In December 2005 the Board found that the RO's January 1997 decision had not become final because the appellant was not apprised of his appellate rights with respect to that decision. The current appeal therefore includes the January 1997 RO decision.

The appellant provided testimony at an August 2005 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

A large quantity of relevant service department records was newly received by the RO in February 2010. Because additional and relevant service department records have been received that existed and were reasonably identified by the appellant at the time of prior adjudications, his claims are to be readjudicated without the requirement that new and material evidence be received. See 38 C.F.R. § 3.156(c)(1). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The appellant contends that he was insane during his periods of military service, including during incidents that resulted in his other than under honorable conditions and bad conduct discharges from active service. Under these circumstances, VA is required to obtain a medical opinion as to whether the appellant's mental state at the time he committed the offenses resulting in his dishonorable discharges from service constituted insanity as defined by VA at 38 C.F.R. § 3.354(a), a definition that differs substantially from that of the Model Penal Code or the Uniform Code of Military Justice. See Gardner v. Shinseki, 22 Vet. App. 415 (2009).

The appellant has asserted, most recently in April 2011, that determinations of the Social Security Administration (SSA), by which the appellant has been found totally disabled due to psychiatric impairments, are relevant to his claims on appeal insofar as they make reference to mental illness during his period of military service. As there is indication that the SSA records may be relevant to the appellant's claim, VA's duty to assist includes obtaining the appellant's SSA disability records. See Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010).

Additionally, the RO/AMC must seek to obtain any additional relevant records of treatment identified by the appellant. See 38 U.S.C.A. § 5103A(a)-(c).

Further, in May 2011 the Board received correspondence from the appellant indicating that he was waiting for a decision on a Motion for Summary Judgment in a federal district court, filed against the Secretary of the Navy, through which he sought a an upgrade to his military discharge.

Accordingly, the case is REMANDED for the following action:


1. The RO/AMC must contact the appellant to determine the status of his Motion for Default Judgment for an upgrade to his military discharge, filed against the Secretary of the Navy in the U.S. District Court of the Eastern District of North Carolina, as referenced by correspondence received by the Board from him in May 2011.

2. Request the appellant to identify any additional relevant records of VA and non-VA health care providers who have treated him for psychiatric disability that would be relevant to his mental health during his periods of military service. 

After obtaining any appropriate authorizations for release of medical information, the RO/AMC must obtain any records that have not been previously obtained from each health care provider the appellant identifies. 

The appellant must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

3. Contact the Social Security Administration (SSA) and obtain and associate with the claims file copies of the appellant's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based. 

4. The RO/AMC, after waiting an appropriate time period for the appellant to respond and obtaining all relevant identified evidence, shall schedule the appellant for a VA examination by a mental health clinician. 

The purpose of the examination is to determine whether the appellant was "insane" due to a mental health disease when he committed the offenses that lead to his dishonorable discharges from service in June 1984 and in June 1988. 
 
The following considerations will govern the examination:

(a) The claims folder, including all medical records, and a copy of this remand, will be reviewed by the examiner. The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

(b) If deemed appropriate by the examiner, the appellant must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

(c) The examiner must take a detailed history from the appellant. The examiner must make findings as to whether there is a clinical basis to support or question the history as provided by the appellant.

(d) The examiner must review the appellant's Official Military Personnel File and service treatment records.

(i) The examiner must review the service treatment records and service personnel records in the yellow service department envelope, and the printed copies from microfiche of the Official Military Personnel File records at the top of Volume 3 of the claims file.


(e) The examiner must be advised of and acknowledge the definition of insanity as defined by VA regulations, at 38 C.F.R. § 3.354(a), as follows:

Definition of insanity. An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.

(f) The examiner must be referenced to decisions of the Board for Correction of Naval Records dated in March 1999, September 2004, and June 2006, contained in a white service department envelope date-stamped as received in February 2010; these decisions discuss the offenses that led to the appellant's other than under honorable conditions and bad conduct discharges from service in June 1984 and June 1988, respectively.

(i) Offenses during the first period of service are described as absence from his official place of duty on April 19, 1983, for which he received nonjudicial punishment on May 5, 1983; wrongful use of marijuana on May 3, 1983, for which he was punished on May 17, 1983; conviction on November 28, 1983, by civil authorities of driving under the influence of alcohol on November 18, 1983; and disobedience on of an order on April 7, 1984, by having an alcoholic beverage in his barracks, for which he received his third non-judicial punishment on April 27, 1984. In May 1984 it was recommended that he be issued an other than honorable discharge by reason of misconduct due to minor disciplinary infractions and in June 1984 he was so discharged.

(ii) Offenses during the second period of service are described as concealing his first period of service and discharge under other than honorable conditions upon enlistment for his second period of service in May 1985; being absent from his appointed place of duty for which he received non-judicial punishment in December 1985; and two periods of unauthorized absence totaling 327 days (from December 1985 to April 1986 and from July 1986 to February 1987), for which he was convicted by special court-martial in June 1987. He received a bad conducted discharge in June 1988.

(g) The examiner must be referenced to a November 2009 report of a polygraph test conducted by North Carolina Polygraph Services, Inc., in which the polygraph examiner opined that based on the polygraph examination the appellant exhibited no physiological reactions indicative of deception when he answered "no" to the relevant polygraph questions regarding whether he had ever smoked marijuana, or had used marijuana during military service.

(h) The examiner must review the extended medical opinion of Dr. Dodds, submitted by the appellant in a printout of an e-mail dated in October 2005. Dr. Dodds noted appellant's in-service sleep-walking, anxiety, problems with alcohol, prescription of Elavil during ongoing problems with alcohol, enuresis, and the service department's disregard for cautionary medical findings of its own clinicians during the appellant's periods of military duty. 

(i) The examiner must also review the brief medical opinion of Walter Dietzgen, M.D., submitted in October 2005.

(j) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. 

(k) The examiner is to specifically address in his or her conclusion the purpose of the examination-to determine whether the appellant was insane, as defined by VA regulations at 38 C.F.R. § 3.354(a), due to a mental health disease, at the time of the offenses that resulted in his dishonorable discharges from service in June 1984 and June 1988. 

4. Readjudicate the issues on appeal. 

Readjudication must include consideration of 38 C.F.R. §§ 3.12 and 3.354.

If any benefit sought remains denied, the appellant and his representative must be provided a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the appellant until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).



